Caldwell, J.
The section of the Mechanics’ Lien Law as it refers to priority among sub-contractors and material men, means this; When a. sub-contractor or material man flies his lien, he gets a lien on all then due or becoming due within ten days thereafter from the owner to the contractor, and he is to pro rate with all who come in within the ten days. After the ten days, the funds due before are to be regarded as appropriated to the extent of the liens filed before the ten days were up. Liens filed after the ten days, become liens only on funds due after the ten days and on any balance after the liens filed before the ten days are satisfied out of the funds due before the ten days.
There was no such change made in the contract between- the ■ owner and the contractor as would affect the rights of lien holders. The plaintiff is entitled to the priority it claims.